DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has  been reviewed by the examiner and entered of record in the file.  
2.	Accordingly, claims 21, 25 and 30 have been amended, and claims 32-39 are newly added. Claims 21-39 are pending in the instant application. 
Previous Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 21-32 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Kavey-2, U.S. Pat. No. 6,211,229 B1, as evidenced by Harvard Health Publishing 2011 (referred to as “Harvard”), in view of Rodenbeck, Psychopharmacology (2003), and further in view of Pinder, Drugs (1977).  In response, claims 21 and 25 have been amended.
	Applicant’s arguments with respect to Harvard have been considered but are moot because the new ground of rejection does not rely on the Harvard reference applied in the prior rejection of record, please see below.
New Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 21-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kavey-2, U.S. Pat. No. 6,211,229 B1, in view of Rodenbeck, Psychopharmacology (2003), and in view of Pinder, Drugs (1977), further in view of Gillin et al, “Rebound Insomnia: A Critical Review,” (1989) and WHO 34th Expert Committee on Drug Dependence (ECDD), “Critical Review of Zopliclone,” April 2006, (hereafter referred to as “WHO”).
	Claim 21, as amended, is directed to a method of treating sleep maintenance insomnia in a patient suffering from sleep maintenance insomnia and at risk of rebound insomnia, comprising identifying a patient suffering from sleep maintenance insomnia, determining that the patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications, and administering doxepin or a salt thereof to a patient, wherein the daily dosage of doxepin is between about 1 mg and about 6 mg.  Claims 22-24 limit specific dosage amounts of doxepin.  Claims 34 and 35 limit the non-doxepin sleep medication.
Claim 25 is directed to a method of reducing the risk of rebound insomnia in a patient using one or more non-doxepin sleep medications for the treatment of insomnia and at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications, comprising identifying a patient using one or more non-doxepin sleep medications for the treatment of insomnia, determining that the patient is at risk of rebound insomnia, discontinuing the patient’s use of non-
	Claim 30 is directed to a method of treating sleep maintenance insomnia, comprising identifying a patient using one or more non-doxepin sleep medications for the treatment of insomnia, wherein the non-doxepin sleep medication has rebound insomnia as a potential side effect, discontinuing the patient’s use of the non-doxepin sleep medication, receiving information indicating that rebound insomnia is not a side effect with the use of doxepin for the treatment of sleep maintenance insomnia, and selecting a doxepin therapy protocol for treating the patient’s sleep maintenance insomnia, wherein the daily dosage of doxepin is between about 1 mg and about 6 mg.  Claims 31-33 limit specific dosage amounts of doxepin.  Claims 38 and 39 limit the non-doxepin sleep medication.
Kavey-2 teaches a method for treating transient, chronic, and non-chronic forms of insomnia comprising administering doxepin to a patient, or a pharmaceutically acceptable form of doxepin, in an amount ranging from about 1 mg to 20 mg, (please refer to the abstract; column 1, lines 51-53).  Kavey-2 explicitly teaches treatment comprising administration of doxepin in an amount is about 10 mg or less (column 9, claim 3), 5 mg. or less (column 9, claim 4), and 2 mg. (column 4, line 27).  
Kavey-2 specifically teaches the administration of doxepin for treating sleep maintenance insomnia, please see column 2, lines 58-63, such that the patient receiving doxepin maintains normal sleep (see column 3, lines 51-55), but does not teach 
	However, Rodenbeck teaches the sleep-improving effects of administering doxepin to a patient with insomnia, and discusses that doxepin improves sleep in patients suffering from primary insomnia.  Rodenbeck specifically teaches that “in some patients rebound insomnia and specific side effects must be considered,” [emphasis added] (please see the abstract).  
Pinder teaches that the side-effects of doxepin generally disappear by reduction of dosage (please see page 205, left-hand column under “Side-Effects”).  Pinder discloses studies that examine the relationship of dosage to incidence of side-effects, i.e. side-effects tend to be dose-related in a study involving both males and females (please see page 207 under “Dosage and Incidence of Side-Effect”).  Pinder teaches that lower doses of doxepin are associated with reduced side-effects, please see Figure 7.
	Therefore one of ordinary skill in the art would have recognized that evaluating the importance of minimizing rebound insomnia in a patient in need thereof is within the routine medical practice in the treatment of sleep maintenance insomnia, particularly since Kavey-2 teach the administration of doxepin in the treatment of several different types of insomnia, and the recited dosages of doxepin between about 1 mg and 6 mg set forth in claim 1 are well known therapeutic dosage ranges for the treatment of insomnia.  It would be obvious to one of skill in the art to optimize/ mitigate the dosage taught by Rodenbeck in order to minimize the side effect of rebound insomnia.
Gillin et al teach the necessary consideration of rebound insomnia in insomniac patients, defined as “a worsening of sleep compared to pretreatment levels,” benzodiazepine (non-doxepin) sleep medication(s), as required by claims 34, 36, and 38.  Likewise, WHO teaches that “[s]ince the beginning of its therapeutic use, zopliclone has been found to cause rebound insomnia and anxiety,” (page 10, under “6. Dependence Potential,” first sentence of second paragraph).  Zopliclone is a non-benzodiazepine sleep medication, as required by claims 35, 37 and 39.  Thus the side effect of rebound insomnia in patients taking one or more non-doxepin sleep medications would have been routinely considered by the medical practitioner, since it is within the scope of medical practice to consider side effects and adverse reactions of medicinal drugs before prescribing them to patients, as specifically taught by Rodenbeck (i.e. please see the abstract, “in some patients rebound insomnia and specific side effects must be considered).
Regarding claims 21-24, one of ordinary skill in the art would recognize that Kavey-2 is considered an expert in the treatment of insomnia comprising administration of doxepin, and Kavey-2 would have included such evaluations that must be considered as routine practice, i.e. would recognize that the low-dose of doxepin would minimize any side-effects, as taught by Rodenbeck.  Pinder also discusses that any side-effects of the administration of doxepin generally disappear by a reduction of dosage of doxepin. 
Regarding claims 25-29, Kavey-2 discusses a method of administering doxepin at a dosage as low as 1 mg for the treatment of insomnia. Wherein the insomniac patient to be treated is currently “using one or more non-doxepin sleep medications” and “at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications” is previously taught by Gillin et al, see above.  
Bristol-Myers Squibb v. Ben Venue Laboratories, 246 F.3d 1368, 1376 (Fed. Cir. 2001).  In the present case, Kavey-2 essentially discloses the same method, administering the same drug, doxepin, in a similar dosage, to the same patient population, an individual with insomnia, who wants to reduce the side effects of taking and discontinuing a non-doxepin sleep medication taught by Rodenbeck and Gillin et al or WHO, i.e. rebound insomnia.
One of skill in the art would immediately recognize that the low therapeutic dosage amount of doxepin (taught by Kavey-2) would result in reduced incidence of any side effects, including rebound insomnia, since Kavey-2 teaches the administration of a significantly lower effective amount of doxepin in the treatment of insomnia, when compared to state of the art (i.e. Rodenbeck) at the time the invention was made.  Therefore, there is a reasonable expectation of successfully treating insomnia without or very low incidence of side effects including rebound insomnia by administering low therapeutic dose of doxepin taught by Kavey-2.  It is routine practice to consider all the possible side effects of a prescribing drug for a medical practitioner.  In this case, Kavey-2 teaches therapeutic dosages of doxepin (10mg or less) in the treatment of insomnia, which are much less than Rodenbeck's dosage of 25mg, while Pinder teaches that the side-effects of doxepin generally disappear by reduction of dosage.  Accordingly, one skilled in the art would recognize that to overcome the risk of rebound insomnia, it would be obvious to lower/mitigate the dose of doxepin in order to minimize or avoid Pinder teach that the side-effects of doxepin generally disappear by reduction of dosage (and it would be obvious to one skilled in the art to lower/mitigate said dosage).
	Any patient suffering from sleep maintenance insomnia that is currently taking medication for insomnia (doxepin or non-doxepin) is potentially at risk of rebound insomnia, “rebound insomnia" as a potential problem upon stopping short, half-life benzodiazepine hypnotics which had been taken at recommended doses for even short periods of time. For example, sleep latency and total wake time increased during the early rebound period compared with pretreatment, baseline levels” (Gillin et al, page 4, second paragraph).  Accordingly, it would be obvious to one of skill in the art to optimize/ mitigate the dosage taught by Rodenbeck in order to minimize the side effect of rebound insomnia in a patient currently taking a sleep medication that is not doxepin, wherein said patient is discontinuing the use of the sleep medication.
Therefore, the claimed method of administering doxepin to a patient having sleep maintenance insomnia and at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications would have been obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.

Conclusion

7.	Claims 21-39 are currently pending in the application, and all claims are currently rejected.  No claim is presently allowable.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 1, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611